IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DAVID D. THOMAS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-3106

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 17, 2014.

Petition Seeking Belated Appeal -- Original Jurisdiction.

David D. Thomas, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

LEWIS, C.J., PADOVANO and CLARK, JJ., CONCUR.